Citation Nr: 1630832	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

In May 2016, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disability, which he posits is related to an in-service cervical spine injury that he incurred in January 1984 (during service) when moving a 600 pound safe.  Related service treatment records reflect the Veteran's treatment in January and February 1984 for neck and shoulder pain and arm paresthesia and weakness, as well as assessments of probable C-6 radiculopathy.  However, while a February 1984 orthopedic consultation record reflects an action plan to "admit" the Veteran for further treatment, as his symptoms had not resolved but increased after initial treatment measures, and while a latter February 1984 treatment record indicates that the Veteran was treated with spinal traction, no such in-patient service treatment records, to include any cervical spine x-ray results, are of record.  As in-patient service treatment records are often stored separately from outpatient treatment records, efforts to obtain these relevant, outstanding records must be made.

The record further reflects that not long after his discharge from service in 1987, the Veteran was incarcerated for a 19 year period, beginning in 1991, and his comprehensive treatment records from his correctional facility are not of record.  In that regard, while the Veteran has submitted some latter treatment records from his incarceration reflecting his cervical spine treatment from 2008 until his parole in 2010, any treatment prior to this date is not of record, and the negative VA nexus opinion rendered in August 2010 (prior to the Veteran's submission of any correctional facility treatment records) relies on the absence of continuity of treatment since service, noting the unavailability of any correctional facility treatment records for review.  Accordingly, efforts to obtain these outstanding, post-service treatment records must also be made.  

Thereafter, a new VA medical opinion, predicated on a review of all treatment of record, must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's in-patient service treatment records, spanning the entirety of his service from August 1967 to August 1987, from the appropriate repository of such records.  

2.  Request that the Veteran either obtain and submit the entirety of his post-service treatment records created during his incarceration from January 1991 to January 2010, or complete an appropriate release form to allow VA to request these records on his behalf.  If the Veteran wishes to have VA request these records, the RO must make at least two such requests.

3.  Then, obtain a new VA medical opinion from an appropriate medical professional regarding the etiology of the Veteran's current cervical spine disability.  The Veteran need not be examined unless deemed necessary to render the requested opinion.  The claims file must be made available to the reviewing examiner.

After reviewing the claims file, the examiner is to state whether it is at least as likely as not that the Veteran's current cervical spine degenerative disc disease and related radiculopathy had its onset in or is otherwise related to service, to include his in-service neck injury.

When rendering this opinion, the examiner is to specifically consider and comment on the clinical significance of the Veteran's in-service treatment for probable C-6 radiculopathy in 1984 and diagnosis of cervical spine degenerative disc disease and cervical radiculopathy (characterized as severe C5-C6 disc space reduction with osteophyte formations) in 2008.  

A complete rationale must be provided for all opinions rendered.  

4.  Finally, readjudicate the Veteran's claim seeking service connection for a cervical spine disability.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

